Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered June 14, 2002, convicting him of robbery in the first degree (four counts), attempted robbery in the first degree, robbery in the second degree (four counts), attempted robbery in the second degree, criminal possession of a weapon in the third degree, unlawful imprisonment in the first degree (five counts), and criminal possession of a weapon in the fourth degree (four counts), upon his plea of guilty, and imposing sentence.
*541Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Florio, J.P., Goldstein, Adams, Rivera and Spolzino, JJ., concur.